Citation Nr: 0714436	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  00-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2. Entitlement to an increased (compensable) rating for a 
left inguinal hernia.

3. Entitlement to an increased rating for dermatitis, 
currently rated as 10 percent disabling..

4. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the cervical spine and 
right elbow has been received.

5. Whether new and material evidence to reopen a claim for 
service connection for allergic rhinitis has been received.

6. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the shoulders has been 
received.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

Historically, in July 1986, the Board denied the veteran's 
claim for service connection for arthritis of the cervical 
spine and right elbow, and referred to the RO the issue of 
service connection for arthritis for both shoulders.  In that 
same decision, the Board denied the veteran's petition to 
reopen his previously denied claim for service connection for 
allergic rhinitis.  In an April 1987 decision, the RO denied 
the referred claim for service connection for arthritis of 
both shoulders.

The matters on appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision in which the RO denied the veteran's claims 
for a compensable rating for left ear hearing loss and a left 
inguinal hernia, a rating greater than 10 percent for 
dermatitis, denied his petitions to reopen his claims for 
service connection for allergic rhinitis and for arthritis, 
and denied service connection for hypertension.  The veteran 
filed a notice of disagreement (NOD) in February 2000.  The 
RO issued a statement of the case (SOC) in May 2000, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2000.

In July 2002, the RO issued a supplemental SOC (SSOC) that 
addressed additional evidence received concerning the 
veteran's claims for increased ratings for left ear hearing 
loss, a left inguinal hernia, and dermatitis, and reflects 
the continued denial of these claims. In October 2002, the RO 
issued an SSOC that addressed additional evidence received 
concerning the veteran's claim for service connection for 
hypertension, and reflects the continued denial of that 
claim.

In February 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In September 2004, the Board denied the claim for service 
connection for hypertension and remanded the remaining claims 
for additional development.  After completing the requested 
action, the Appeals Management Center (AMC) continued the 
denials of the claims, as reflected in separate November 2006 
SSOCs, and returned these matters to the Board for further 
appellate consideration.

The Board notes that, in its October 1999 rating decision and 
the SOC and SSOCs, the RO did not identify the last prior 
denial of the claims the veteran is petitioning to reopen.  
In the November 2006 SSOC, the RO erroneously indicated that 
the last prior denial of these claims was the RO's November 
1977 rating decision.  However, as noted above, the last 
final denial of the claims for service connection for 
arthritis of the cervical spine and right elbow and for 
service connection for allergic rhinitis was the Board's July 
1986 denial, and the last final denial of the claim for 
service connection for arthritis of both shoulders was the 
RO's April 1987 denial.  Regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen each claim 
since the last final denial because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (prior Board denial); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (prior RO denial).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  Hence, the Board has 
characterized the claims as on the title page, indicating the 
appropriate last final denial and dividing the issue of 
service connection for arthritis based on the different 
decisions that constitute the last final denial of those 
claims. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In May 1999, February 2002, and October 2006, audiometric 
testing revealed Level VII, III, and II hearing in the left 
ear, respectively; service connection is not in effect for 
right ear hearing loss.

3.  The veteran's left inguinal hernia has not recurred, and 
the approximately 4 cm. scar from the in-service hernia 
surgery is not poorly nourished, with ulceration, tender or 
painful on examination, deep, or unstable, and the scar it 
does not limit the function of any body part.

4.  The veteran's dermatitis affects 5 percent of his entire 
body and 0 percent of exposed areas, the disability has not 
been productive of disfigurement, scarring, exudation, 
constant itching, or extensive lesions, and has not required 
systemic therapy.

5.  In a July 1986 decision, the Board denied service 
connection for arthritis of the cervical spine and right 
elbow.

6.  No new evidence associated with the claims file since the 
Board's February 1996 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
arthritis of the cervical spine and right elbow.

7.  In a July 1986 decision, the Board denied the veteran's 
petition to reopen his previously denied claim for service 
connection for allergic rhinitis.

8.  No new evidence associated with the claims file since the 
Board's February 1986 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
allergic rhinitis.

9.  In an April 1987 rating decision, the RO denied service 
connection for arthritis of both shoulders; although the RO 
notified the veteran of the denial by letter in May 1987, he 
did not initiate an appeal.

10.  No new evidence associated with the claims file since 
the RO's April 1987 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
arthritis of the both shoulders.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321,  3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).

2.  The criteria for an increased (compensable) rating for a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2006); 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2002 and 2006).

3.  The criteria for a rating greater than 10 percent for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7806, 7817 (as in effect prior to and since August 30, 2002).

4.  The Board's July 1986 denial of the claim for service 
connection for arthritis of the cervical spine and right 
elbow is final. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100(a) (2006).

5.  As evidence received since the Board's July 1986 denial 
is not new and material, the requirements for reopening the 
claim for service connection for arthritis of the cervical 
spine and right elbow are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (as in effect prior to August 
29, 2001).

6.  The Board's July 1986 denial of the claim for service 
connection for allergic rhinitis is final. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2006).

7.  As evidence received since the Board's July 1986 denial 
is not new and material, the requirements for reopening the 
claim for service connection for allergic rhinitis are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(as in effect prior to August 29, 2001).

8.  The RO's April 1987 rating action denying service 
connection for arthritis of both shoulders is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 
20.1103 (2006).

9.  As evidence received since the RO's April 1987 rating 
action is not new and material, the requirements for 
reopening the claim for service connection for arthritis of 
both shoulders are not met. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  Moreover, as 
regular to petitions to reopen previously denied claims for 
service connection, the veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in December 2001 and January 2006 letters, 
the RO and AMC provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for increased ratings for left ear hearing loss, left 
inguinal hernia, and allergic rhinitis and that new and 
material evidence had to be submitted to reopen the claims 
for service connection for arthritis and allergic rhinitis, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The January 2006 letter also defined the terms "new" and 
"material," and the December 2001 letter told the veteran 
to provide information about where, when, and how he was 
diagnosed and treated for arthritis and hay fever (as the 
April 1998 petition to reopen the claim for service 
connection for allergic rhinitis termed this disability) 
while in service.  A March 2006 RO letter informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the veteran to respond, the two 
November 2006 SSOCs reflect readjudication of each of the 
claims and petitions to reopen.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records as well as VA examination reports and VA outpatient 
treatment records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims or petitions to reopen.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002 and Supp. 
2006); 38 C.F.R. Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Left Ear Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  If impaired hearing is service-connected in only one 
ear, the non-service-connected ear is assigned a Level I 
designation.  38 C.F.R. § 4.85(f) (2006).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2006):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b) (2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2006).

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in May 1999, pure 
tone thresholds, in decibels, for the left ear were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Thresholds
45
75
75
85

The pure tone threshold average (from 1000 to 4000 Hz) was 70 
and speech audiometry revealed speech recognition ability of 
64 percent.

On VA audiological testing in February 2002, pure tone 
thresholds, in decibels, for the left ear were as follows:

Hertz
1,000
2,000
3,000
4,000
Thresholds
50
70
80
85

The pure tone threshold average (from 1000 to 4000 Hz) was 71 
and speech audiometry revealed speech recognition ability of 
84 percent.

On VA audiological testing in October 2006, pure tone 
thresholds, in decibels, for the left ear were as follows:

Hertz
1,000
2,000
3,000
4,000
Thresholds
30
35
55
75

The pure tone threshold average (from 1000 to 4000 Hz) was 49 
and speech audiometry revealed speech recognition ability of 
88 percent.

Applying the method for evaluating hearing loss to each of 
the results of the veteran's audiological evaluations, the 
May 1999 audiometric evaluation reveals Level VII hearing 
acuity in the left ear, the February 2002 audiometric 
evaluation reveals Level III hearing acuity in the left ear, 
and the October 2006 audiometric evaluation reveals Level II 
hearing in the left ear, all based on application of the 
reported findings to Table VI.  As noted above, the non-
service-connected right ear hearing is given a Level I 
designation.  

Application of  findings from each of three VA audiometric 
evaluations to Table VII corresponds to a 0 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded on 
the three VA examinations reflect exceptional hearing 
impairment as defined by regulation; hence, the provisions of 
38 C.F.R. § 4.86 are not for application.

The Board acknowledges the veteran's statements at the 
February 2004 Board hearing that he had more difficulty 
hearing with his left ear; however, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). In other words, the Board is bound by 
law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1 (2006).

Under these circumstances, the Board finds that the record 
presents no schedular basis for assignment of a compensable 
rating for bilateral hearing loss.  



B. Left Inguinal Hernia

The veteran's left inguinal hernia is rated under 38 C.F.R. § 
4.114, DC 7338 (2006). Under DC 7338, a reducible hernia, a 
hernia without true hernia protrusion, or a hernia that is 
preoperative and remediable is rated as noncompensable.  A 10 
percent rating is warranted for a recurrent post-operative 
hernia that is readily reducible and well supported by a 
truss or belt.  A small, post-operative recurrent hernia or 
an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post-
operative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.  
38 C.F.R. § 4.114, DC 7338 (2006).

In the present case, the May 1999, February 2002, and October 
2006 VA examination reports stated that there was no inguinal 
hernia present and there had been no recurrences since his 
in-service hernia repair surgery.  Although the veteran 
stated to the physician who conducted the October 2006 VA 
examination that he experienced occasional left groin pain, 
such pain is not a basis for a higher rating under DC 7338.  
Thus, a compensable rating is not warranted under DC 7338.

In addition, as noted in the Board's September 2004 remand, 
the residual scar created by the hernia repair surgery could 
also warrant a compensable rating under the criteria 
applicable to disabilities of the skin.  By regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for rating skin diseases, to 
include scars, as set forth in 38 C.F.R. § 4.118, DCs 7800-
7833. See 67 Fed. Reg. 49596- 49599 (July 31, 2002). As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claims only under the former criteria for any period 
prior to the effective date of the new rating criteria, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).


Under former DC 7803, superficial scars which are poorly 
nourished, with repeated ulceration, warrant a 10 percent 
rating.  Under former DC 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent rating.  Under former DC 7805, scars may also be 
rated on the basis of any related limitation of function of 
the body part which they affect.

Under revised DC 7801, scars that involve an area other than 
the head, face, or neck that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (39 
sq. cm.), warrant a 10 percent rating.  Higher ratings are 
warranted for scars covering a greater area.  Under revised 
DC 7802, scars that involve an area other than the head, 
face, or neck that are superficial and that do not cause 
limited motion, but involve an area of 144 square inches (929 
sq. cm. or greater), warrant a 10 percent rating.  Under the 
criteria of revised DC 7803, superficial scars that are 
unstable warrant a 10 percent rating.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. A superficial scar is one not 
associated with underlying soft tissue damage.  Under the 
revised DC 7804, superficial scars that are painful on 
examination warrant a 10 percent rating. Under the DC 7805, 
scars may also be rated on the basis of any related 
limitation of function of the body part which they affect.

Considering the evidence prior to August 30, 2002 in light of 
the former criteria and the evidence on and after that date 
under the revised criteria, the Board finds that a 
compensable rating is not warranted.

The May 1999 VA examination report reflects that the scar was 
well-healed, soft, and nontender, with no swelling or keloid 
formation.  The February 2002 VA examination report reflects 
that the scar was well-healed.  Thus, since there is no 
indication that the scar was poorly nourished, with 
ulceration, tender or painful, or limited the function of any 
body part prior to August 30, 2002, there is no basis for a 
compensable rating under the former criteria.

The October 2006 VA hernia examination report described the 
scar as "a 4.5 ventral, oblique linear, unremarkable left 
groin surgical scar," with no appreciable width, no 
tenderness to palpation, and no swelling or deformities.  The 
October 2006 VA skin examination report indicated that there 
was a 4 cm. well healed and nontender scar in the left 
inguinal area.  Thus, the veteran's hernia scar is not of 
sufficient size to warrant a compensable rating under revised 
7802, is not deep, unstable, painful on examination, 
warranting a compensable rating under revised DCs 7801, 7803, 
or 7804, and does not limit the function of any body part 
warranting a compensable evaluation under DC 7805.  A 
compensable rating is therefore not warranted under the 
revised criteria.  The Board notes that the veteran stated at 
the February 2004 Board hearing that the scar was painful on 
certain movements and tender; however, under the revised DC 
7804, a scar must be painful on examination to warrant a 10 
percent rating, and the veteran's scar has not been painful 
on any examination.

For all the foregoing reasons, the Board finds that a 
compensable rating is not warranted for the veteran's left 
inguinal hernia under any pertinent provision of the rating 
schedule.  

C.  Dermatitis

As noted above, the criteria for evaluating disabilities of 
the skin were changed effective August 30, 2002.  The 
diagnostic code assigned to the veteran's dermatitis in the 
October 1999 rating on appeal was 38 C.F.R. § 4.118, DC 7817 
(prior to August 30, 2002), applicable to atopic dermatitis.  
Under the former criteria, the disabilities listed in DCs 
7807 through 7819 are to be rated as for eczema.  In the May 
2000 SOC, the RO listed DC 7813, applicable to 
dermatophytosis, as well as the note indicating that DCs 7807 
through 7819 are to be rated as eczema.  In analyzing the 
disability, the RO discussed the criteria applicable to 
eczema under former DC 7806.  In the November 2002 SSOC, the 
AMC listed and considered the veteran's dermatitis under the 
revised DC 7806, applicable to dermatitis or eczema.  The 
Board finds that the above documents reflect that the veteran 
has been sufficiently apprised of the relevant criteria so 
that there is no due process bar to the Board considering the 
former and revised criteria.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warrants a noncompensable rating.  A 10 percent rating 
requires exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the skin disorder must be 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas, with no more than topical therapy required during the 
past 12-month period warrants a noncompensable rating.  A 10 
percent rating requires that at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas be affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period.  A 30 percent 
rating requires that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas be affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the entire body, or 
more than 40 percent of exposed areas be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. 4.118, DC 7806 (2006).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating greater than 10 
percent for the veteran's dermatitis is not warranted under 
either the former or revised applicable criteria.

February 1998 Kaiser Permanente treatment notes reflect that 
the veteran stated his dermatitis was much improved and that 
he no longer took antihistamines.  On examination, there were 
only a few small patches with mild erythema of the upper and 
lower extremities, and the diagnosis was dermatitis, 
resolving.  The February 2002 VA examination report reflects 
that the veteran's skin was dry in general, with the dryness 
more pronounced on the skin of the legs and hands.  There 
were several fissures on the hands and several oval patches 
of eczematoid skin on the legs.  There was also a 4x5 mm. 
evenly pigmented macule on the sole of the right foot.  The 
diagnosis was atopic dermatitis with minima activity present 
on examination, severely dry skin, generalized, and junction 
nevus, right sole.

Thus, the veteran is not entitled to a rating greater than 10 
percent for his dermatitis under former DC 7806, because the 
symptoms were minimal, with no indication of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

After the effective date of the revised criteria, a March 
2005 VA dermatology clinic outpatient treatment (VAOPT) note 
reflects that the veteran was experiencing an exacerbation of 
his eczema, with hands hurting and some splitting, in 
addition to a rash on the feet.  On examination, the skin was 
extremely dry from the neck down with few fissures on the 
fingertips, a few hyperpigmented macules on the top and side 
of the feet with extreme dryness.  There were also 
hyperpigmented nails, and hyperpigmented plaque and papules 
around the eyes, cheeks, and in the left ear.  The diagnoses 
were melasma, seborrheic keratosis, extreme xerosis, and 
eczema not under control.  The October 2006 VA examination 
report reflects that there was an acute eczematous dermatitis 
covering a minimal area of the right side of the neck.  The 
skin over the body was, in general, "simply dry."  There 
was also dry skin and scaling of the feet, and a scaly 
dermatitis extended a distance of 6 to 8 cm. around the 
ankles.  The impression was of eczematous dermatitis, exposed 
surface area 0 percent, body surface area 5 percent.  Other 
skin disabilities diagnosed were right axilla acute furuncle, 
xerosis of the skin, exposed surface area 15 percent body 
surface area 60 percent, and tinea pedis and onychomycosis, 
exposed area 0 percent body surface area 6 percent.

Thus, the veteran is not entitled to a rating greater than 10 
percent for his dermatitis under the revised 7806 because the 
dermatitis affected between 5 and 20 percent of the body as 
indicated in the 10 percent criteria, but not between 20 and 
40 percent of the body as indicated in the next highest, 30 
percent criteria.  There was also no evidence of systemic 
therapy warranting a higher rating under DC 7806.  To the 
extent that skin disabilities other than dermatitis have been 
diagnosed, for example at the October 2006 VA examination, 
those maters are referred to the RO for appropriate 
consideration.

The Board has also considered the veteran's statements 
regarding his dermatitis, including that he experiences 
itching; however, this symptom is not listed in the revised 
DC 7806 and there is no indication that the veteran 
experienced constant itching of the type required for a 30 
percent evaluation under former DC 7806.

The Board also notes that the veteran is not entitled to a 
rating greater than 10 percent under the former or revised DC 
7817.  The former DC 7817, applicable to dermatitis 
exfoliativa, is rated as eczema and, as shown above, the 
veteran is not entitled to a higher rating under the former 
criteria applicable to this disability. The revised DC 7817, 
applicable to exfoliative dermatitis (erythroderma) requires, 
in addition to any extent of involvement of the skin, 
constant or near constant systemic therapy, and there is no 
evidence of the veteran undergoing such therapy.

For all the foregoing reasons, the Board finds that a rating 
greater than 10 percent is not warranted for the veteran's 
dermatitis under any pertinent provision of the rating 
schedule.  

D.  All Disabilities

The above determinations are based upon consideration of 
pertinent provisions of the rating schedule. Additionally, 
the Board finds that there is no showing that either the 
veteran's left ear hearing loss, his left inguinal hernia, or 
his dermatitis has presented so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (cited in the May 2000 
SOC and July 2002 SSOC).  None of the disabilities has been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in each assigned rating).  Further, none of 
the disabilities is shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing  reasons, each of the claims for 
increase must be denied.  In reaching each conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  ; as such the claim for a higher rating for 
bilateral hearing loss must be denied. Given the mechanical 
method of deriving ratings for hearing loss, the benefit-of-
the-doubt doctrine is not applicable to the claim for hearing 
loss.  Moreover, as the preponderance of the evidence is 
against each of the other claims, that doctrine is, likewise, 
is not applicable to those claims.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. at 53-56.

III. Petitions to Reopen

A.  Arthritis of the Cervical Spine and Right Elbow

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be presumed for arthritis 
manifested to a compensable degree within one year of 
separation from qualifying service; that presumption is 
rebuttable by contrary evidence. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

As noted above, the veteran's claim for service connection 
for arthritis of the cervical spine has been previously 
considered and denied.  By decision of July 1986, the Board 
denied a claim for service connection for arthritis of the 
cervical spine and right elbow.  The pertinent evidence then 
of record included the veteran's service medical records 
(which showed complaints of pulled muscles in the back and 
side, but no complaints regarding the cervical spine or right 
elbow, and normal separation examination findings), VA and 
private treatment records showing cervical spine disc space 
narrowing and degeneration and right elbow spurring, and a 
November 1983 VA examination diagnosing degenerative disc 
disease of the cervical spine and degenerative changes of the 
right elbow.  The basis for the Board's determination was 
that the diagnosed cervical spine and right elbow arthritis 
were not shown in service, during the presumptive period, or 
for many years thereafter, and were not shown to be related 
to service.  Also noted was the Board's belief that the back 
complaints in service were due to acute injuries not related 
to the subsequent arthritis.

The Board's July 1986 decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1100(a), 20.1104, 20.1105 (2006).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran's application to reopen his claim for service 
connection for arthritis of the cervical spine and right 
elbow was received April 1998.

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on and after August 29, 2001.  Given the April 1998 date of 
the claim to reopen culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the Board's July 1986 denial includes private and VA medical 
records, and the VA examination reports discussed above.  
Collectively, those records reflect that the veteran has 
arthritis of the cervical spine and right elbow.  However, 
none of this evidence addresses whether there is a nexus 
between these disabilities and service or whether it arose 
during service or the presumptive period.  Consequently, the 
Board finds that, while this evidence is "new," it is 
cumulative because is merely confirms that the veteran has 
the claimed disabilities, without any evidence or opinion 
that those disabilities had their onset in service or are in 
any way related to the veteran's active service.  As such, 
the evidence is not material because none of it, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

B. Allergic Rhinitis

As noted above, the veteran's claim for service connection 
for allergic arthritis has been previously considered and 
denied.  By decision of July 1986, the Board denied the 
veteran's petition to reopen his previously denied claim for 
service connection for allergic rhinitis.  The pertinent 
evidence then of record included the veteran's service 
medical records (which showed complaints of dust in the 
throat from working, a cold with nasal congestion, and 
another cold diagnosed as an upper respiratory infection), VA 
and private treatment records diagnosing rhinorrhea and 
multiple allergies, and a September 1977 VA examination 
diagnosing allergic rhinitis.  The basis for the Board's 
determination was that the in-service colds were due to upper 
respiratory infections and not allergies, that the dust in 
the throat was an acute allergic manifestation that healed 
without residuals, and that the veteran's allergies were not 
related to a chronic disorder of service onset.  

As noted, the Board's July 1986 decision is final and can be 
reopened on receipt of "new and material" evidence as 
defined in the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001 for this April 1998 petition to 
reopen.

The medical evidence associated with the claims file since 
the Board's July 1986 denial includes private and VA medical 
records, and the VA examination reports discussed above.  
Collectively, those records reflect that the veteran has had 
recurrent allergies and rhinitis.  However, none of this 
evidence addresses whether there is a nexus between the 
veteran's allergic rhinitis and service.  For example, the 
October 2006 VA examination report that also addressed the 
veteran's hernia diagnosed recurrent rhinitis but did not 
address the etiology of this disability.  Consequently, the 
Board finds that, while this evidence is "new," it is 
cumulative because is merely confirms that the veteran has 
the claimed disability, without any evidence or opinion that 
it had its onset in service or is in any way related to the 
veteran's active service.  As such, the evidence is not 
material because none of it, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


C.  Arthritis of Both Shoulders

As noted above, the veteran's claim for service connection 
for arthritis of both shoulders has been previously 
considered and denied.  By decision of April 1987, the RO 
denied a claim for service connection for arthritis of both 
shoulders.  The pertinent evidence then of record included 
the veteran's service medical records (which were negative 
for treatment of arthritis of the shoulders), VA and private 
treatment records and a VA examination.  The basis for the 
RO's determination was that there was no evidence of 
arthritis during service or the presumptive period.

The RO's April 1987 decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2006).  As noted, the RO's April 1987 
decision is final and can be reopened on receipt of "new and 
material" evidence as defined in the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001 for this April 
1998 petition to reopen.  

The medical evidence associated with the claims file since 
the RO's April 1987 denial includes private and VA medical 
records, and the VA examination reports discussed above.  
None of this evidence addresses whether arthritis of the 
shoulders arose during service or within the presumptive 
period, or whether any such arthritis is related to service.  
Consequently, the Board finds that, while this evidence is 
"new," it is cumulative because it does not indicate that 
arthritis of the shoulders had its onset in service or is in 
any way related to the veteran's active service.  As such, 
the evidence is not material because none of it, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

D.  All Disabilities

In additional to the medical evidence discussed above, the 
only other evidence added to the record since each prior 
denial consists of the veteran's assertions, advanced during 
his hearing.  As indicated above, each underlying claim for 
service connection turns on a medical matter, and matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones  v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons, neither the veteran nor his 
spouse is shown to possess appropriate medical training and 
expertise to competently render a probative opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Accordingly, where, as here, 
the resolution of each issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening  any of the previously denied claims for 
service connection simply have not been met.  Hence, each 
prior denial remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable to any of the claims.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

An increased (compensable) rating for left ear hearing loss 
is denied.

An increased (compensable) rating for a left inguinal hernia 
is denied.

A rating greater than 10 percent for dermatitis is denied.

As new and material evidence to reopen the claim for service 
connection for arthritis of the cervical spine and right 
elbow has not been received, the appeal as to that issue is 
denied.

As new and material evidence to reopen the claim for service 
connection for allergic rhinitis has not been received, the 
appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for arthritis of both shoulders has not been 
received, the appeal as to that issue is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


